DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1 and 3-18 is/are pending.  Claim(s) 2 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argues the amended claim language is not taught by the prior art.  
Nowak teaches the stent "springs back" from the linear configuration to regain its coiled shape (see in Figures 3-6) when deployed and can also dilate the implant location vessel (e.g. abstract).  In [0028] Nowak describes the coiled stent as self-expanding (see also [0021], #138 is the tube forming the stent (Figure 2)).  Nowak teaches pressure is used to cause the stent to overcome its linear configuration to become coiled again (e.g. [0023]).
Anderson teaches the stent is made of a material that is flexible and extensible (e.g. column 3, lines 27-30).  The stent may be straightened to facilitate placement in the ureter (e.g. abstract, column 2, lines 5-10 and column 2, lines 17-27).  
In the combination made, the straightening mechanism of Anderson is swapped for that of Nowak.  In both Anderson and Nowak, a straightened coil springs back to the . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the anti-coiling material is stripped from the elongate extension/multiple coils, intraoperatively) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., trimming of the stent, to a specific size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to general stripping in claim 4, the Examiner notes that the separation of the anti-coiling material and the stent performs this function.  
Applicant’s arguments regarding the guidewire of Nowak are moot as this feature is not the cited anti-coiling material in the combination made by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 12 each recites the limitation "the removable anti-coiling material".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the anti-coiling material” per Applicant’s amendment to claims 1 and 10.
Claim(s) 4-6 and 13-14 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3, 7-13, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson, et al (Anderson) (US 4,813,925) in view of Nowak (US 2010/0268314 A1).
Regarding Claim 1, Anderson teaches a stent (e.g. Figures 1-2, abstract) comprising:
a tubular member (e.g. annotated Figure 4 below);
a first retention structure at one end of the tubular member comprising multiple coils each of which has substantially the same diameter (e.g. annotated Figure 4 below) to provide an anchor for the stent (e.g. column 3, lines 43-51);
a second retention structure at an opposite end of the tubular member (e.g. annotated Figure 4 below); and 
a lumen extending through the tubular member, the first retention structure, and the second retention structure (e.g. Figures 4, 6).

a removable anti-coiling material around an outer surface of the multiple coils of the first retention structure.
Anderson teaches delivering the coils in an elongated configuration whereupon release the coils form at the implantation site (e.g. Figures 8-9).
Nowak teaches delivery of a coiled structure in an elongated configuration that coils upon removal of the anti-coiling feature maintaining the elongated configuration (e.g. Figures 3-6; anti-coiling material is #114). 
Anderson and Nowak are concerned with the same field of endeavor, namely delivery of a coiled structure in an elongated configuration that coils upon removal of the anti-coiling feature maintaining the elongated configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that the removable anti-coiling material is around an outer surface of the multiple coils of the first retention structure as taught by Nowak as it is a simple substitution of one known element (delivery constraint) for another to obtain predictable results (MPEP 2143).  Here, the predictable results are a coiled device delivered via a linear configuration constrained by a delivery sheath (anti-coiling material).  
The combination of Anderson and Nowak teaches: 
the multiple coils are presented as an elongated extension of the tubular member, whereupon removal of the removable anti-coiling material at least one of the multiple coils of the first retention structure is presented (e.g. Nowak Figure 6, Anderson Figure 9). 


    PNG
    media_image1.png
    267
    1148
    media_image1.png
    Greyscale

Annotated Figure 4, Anderson

	Regarding Claim 3, there are multiple indices on the removable coiling material each demarking a corresponding one of the coils of the first retention structure (as broadly claimed, the top and bottom, as shown, edges of #124 represent two “indices” that demark a coil (it’s position during delivery); top and bottom as in annotated Figure A below). 

    PNG
    media_image2.png
    128
    133
    media_image2.png
    Greyscale

Annotated Figure A
	 
Regarding Claim 7, there is a distal end on the second retention structure and a tapered tip on the distal end (e.g. Figure 4, tip at end with #25 is considered at the distal end) adapted for maneuvering the second retention structure past an obstruction (as the tip is tapered it is able to perform the claimed function). 
Regarding Claim 8, there is an eyelet on the distal end of the tapered tip for receiving a suture (e.g. annotated Figure 4 above, loop at distal end). 
Claim 9, each coil is wound about a separate axis (e.g. annotated Figure 1 below). 

    PNG
    media_image3.png
    632
    507
    media_image3.png
    Greyscale

Annotated Figure 1, Anderson

Regarding Claim 10, the limitations of claim 10 are discussed supra for claims 1-2. 
Regarding Claim 11, the limitations of claim 11 are discussed supra for claim 9. 
Regarding Claim 12, the limitations of claim 12 are discussed supra for claim 3. 
Regarding Claim 13, the limitations of claim 13 are discussed supra for claim 5.
Regarding Claim 15, the limitations of claim 15 are discussed supra for claim 6. 
Regarding Claim 16, the limitations of claim 16 are discussed supra for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/12/2021